Citation Nr: 1142911	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  06-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease (DDD) with chronic lumbar strain.

2.  Entitlement to a separate rating for lumbar radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO, in pertinent part, denied a rating in excess of 10 percent for the Veteran's service-connected low back strain.  

In May 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) for additional development.

In an October 2009 rating decision, the Remand & Rating Development Team at the RO in Huntington, West Virginia, granted a 20 percent rating for low back strain effective March 31, 2005 (the date of the claim for increase).

In May 2010, the Board noted that the Veteran has been diagnosed with DDD of the lumbar spine, but that this disability had not been service-connected and it was unclear whether lumbar DDD symptoms could be distinguished from low back strain.  Therefore, the Board recharacterized the appeal to include entitlement to service connection for DDD of the lumbar spine, determined that this issue was inextricably intertwined with the claim for an increased rating for low back strain, and remanded both issues to the RO/AMC for additional development.  

In a June 2011 rating decision, the AMC granted service connection for lumbar spine DDD and recharacterized the Veteran's service-connected disability as "lumbar degenerative disc disease with chronic strain" (herein, low back disability).  The AMC also granted a 40 percent rating for the low back disability effective March 31, 2005.

The Board notes that although the AMC granted a higher, 40 percent rating from March 31, 2005, as a higher rating for this disability is assignable, and the Veteran is presumed to seek the maximum available benefit, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of entitlement to a separate rating for lumbar radiculopathy and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

Low back disability was manifested by chronic pain and limitation of motion; at worst, in August 2009, forward flexion of the lumbar spine was limited to 50 degrees with pain beginning at 20 degrees, and, in June 2010, forward flexion was limited to 45 degrees with pain beginning at 35 degrees; there was no ankylosis of the thoracolumbar spine and no incapacitating episodes of intervertebral disc syndrome (IVDS).


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar DDD with chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.59, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5237, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA by letters dated in May 2005, May 2006, and May 2010.  Subsequently, the claim was readjudicated in a June 2011 supplemental statement of the case (SSOC).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159.  In connection with the current appeal, available service, private, and VA treatment records have been obtained.  The Veteran's records from the Social Security Administration (SSA) have also been obtained.  Moreover, the Veteran has been afforded appropriate and adequate VA examinations as they reflect pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  As such, we find that another VA examination is not needed to make a determination for the claim herein decided. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim herein decided.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. 
§ 3.159(d).  Accordingly, the Board will address the merits of the claim.

Laws and Regulations

Generally, disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 . 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55   (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as discussed below, uniform ratings are warranted based on similar symptomatology throughout the appeal period.

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the claim and continues to the present time.

The Veteran's service-connected low back disability has been evaluated under Diagnostic Code 5237-5239, for lumbosacral strain - spondylolisthesis or segmental instability.  38 C.F.R. § 4.71a (2011).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  As noted above, the Veteran has also been diagnosed and service-connected for DDD or IVDS, which is evaluated under Diagnostic Code 5243. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a . 

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.

Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2011).

In addition, when determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 
8 Vet. App. 202   (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59. 

Analysis

Considering the evidence in light of the foregoing, the Board finds that a rating higher than 40 percent for lumbar DDD with chronic lumbar strain is not warranted.

The report of an August 2005 VA examination reflects the Veteran's complaints of constant low back pain localized to the small of the back.  He said the pain was 9/10 in intensity and did not radiate.  He did not have flare-ups per se, but did report episodic pain with prolonged driving, among other activities.  On physical examination, the Veteran had a normal gait.  There was no visual deformity or abnormality.  Range of motion of the lumbar spine was from 30 degrees of extension to 85 degrees of forward flexion.  Lateral flexion was to 30 degrees bilaterally and rotation was to 30 degrees bilaterally.  Range of motion testing was performed without difficulty or significant pain and range of motion was not additionally limited on repetition.  The examiner diagnosed a low back strain and opined that it was moderately disabling.  

A November 2006 VA outpatient treatment record notes that August 2005 X-rays showed that the Veteran's lumbar spine was essentially within normal limits and unchanged.  

A May 2007 private medical record from Dr. Wassel reflects the Veteran's complaints of low back pain radiating into his right leg.  The Veteran reported that because of neck and back pain, he could not maintain gainful employment and that his pain levels were so high that 80 to 90 percent of the time he had to be in bed or lie on the sofa.  On physical examination, spasm was palpable in the erector spinalis.  Range of motion of the lumbar spine was guarded with flexion limited to 65 degrees, extension to 10 degrees, right lateral bending to 10 degrees, and left lateral bending to 15 degrees.  

A December 2007 VA outpatient treatment record reflects that a March 2004 X-rays showed "mild spondylitic and disk degenerative changes at L5-S1".  The Veteran was issued a back brace for lumbar radiculopathy.  On physical examination, there was no tenderness or paraspinal muscle spasms.  

September 2008 X-rays of the lumbar spine showed mild chronic degenerative changes, but no acute bony pathology and.  An October 2008 VA magnetic resonance imaging (MRI) showed a central right disc extrusion at the L4-5 level that impinged on the right L5 and S1 nerve roots and contributed to canal stenosis; disc bulge at the L5-S1 level that contributed to left neural foramen stenosis with impingement; and osseous degenerative change.

The report of the August 2009 VA examination reflects the Veteran's complaints of constant low back pain with weakness in the right lower extremity.  He also reported a history of fatigue, decreased motion, stiffness, weakness, and spasms.  He said he had flare-ups every three to four months last one to two weeks, which he treated with medication, rest, and heat.  He reported incapacitating episodes of four weeks total duration in the past 12 months.  On physical examination, the Veteran's gait was normal; there was no lordosis, no reversed lordosis and no ankylosis; there was no atrophy and no weakness.  There was scoliosis, muscle spasms, guarding, pain with motion, and tenderness.  Muscle spasm, localized tenderness or guarding was severe enough to be responsible for abnormal spinal contour.  Range of motion of the thoracolumbar spine was limited to 20 degrees of extension with pain at 10 degrees; 50 degrees of forward flexion with pain at 20 degrees; right and left lateral flexion to 20 degrees with pain at 10 degrees; and right and left rotation to 20 degrees with pain at 10 degrees.  There was no change in passive range of motion with repeated testing.  X-rays of the spine dated in January 2009 showed mild dextroscoliosis and L5-S1 disc related degenerative disease and minimal/grade 1 anterolisthesis of L3 with respect to L4 on lumbar flexion.  The diagnosis was chronic lumbosacral spine strain.  

The report of the June 2010 VA examination reflects the Veteran's complaints of constant moderate low back pain radiating into both buttocks and down both legs.  He reported severe weekly flare-ups lasting 1 to 2 days; precipitating factors including driving and activity but sometimes nothing in particular.  There were no incapacitating episodes.  The Veteran walked with a cane and used a back brace.  On physical examination, the Veteran's gait was normal.  There was lumbar lordosis but no gibbus, no kyphosis, no list, no lumbar flattening, no scoliosis, no reverse lordosis, and no thoracolumbar spine ankylosis.  There were muscle spasms, pain with motion, and tenderness, but no atrophy, guarding, or weakness. Range of motion of the thoracolumbar spine was limited to 45 degrees of flexion with pain at 30 degrees; 20 degrees of extension with pain throughout; 20 degrees of right and left lateral extension with pain throughout; and 20 degrees of right and left rotation with pain throughout.  There was no additional limitation after three repetitions.  The diagnoses were lumbar spine DDD and chronic lumbosacral strain.  The examiner opined that the Veteran's lumbar DDD was most likely caused by or the result of service.

VA treatment records dated through September 2010 continued to show low back pain with limited range of motion.

The Board points out that the 40 percent evaluation is the maximum assignable for limitation of motion of the thoracolumbar spine under the general rating formula, to include the functional equivalent of limitation of motion even when considering all DeLuca factors.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  A rating in excess of 40 percent for a lumbar spine disability requires evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  

In this case, the evidence does not reflect that the Veteran's low back disability resulted in ankylosis, favorable or unfavorable.  In August 2005, forward flexion of the thoracolumbar column was to 85 degrees without difficulty or significant pain.  In May 2007, Dr. Wassel indicated that forward flexion was to 65 degrees.  In August 2009, forward flexion was to 50 degrees with pain at 20 degrees.  In June 2019, forward flexion was to 45 degrees with pain at 30 degrees.  The VA examiners all noted that the low back disability did not involve ankylosis of the thoracolumbar spine.

The Board has also considered the criteria set forth in the Formula for Rating IVDS Based on Incapacitating Episodes.  In August 2009, the Veteran estimated that he had incapacitating episodes totaling 4 weeks in the past 12 months.  During the June 2010 VA examiner, he reported flare-ups occurring weekly lasting one to two days, but the examiner noted that there were no incapacitating episodes.  In this case, the Board notes that the medical evidence does not indicate any bed rest prescribed by a physician, let alone for a total period of time that would warrant a higher, 60 percent evaluation (i.e., incapacitating episodes having a total duration of at least 6 weeks during the past 12 months).  

The Board also finds that the VA examinations discussed above were adequate because, as shown by the extensive factual discussion, they were based on consideration of the Veteran's prior medical history in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007).

As to associated objective neurologic abnormalities, for the reasons stated in the remand portion of this decision, the Board has bifurcated the issue to reflect consideration of a separate rating for objective neurologic abnormalities associated with lumbar DDD with chronic lumbar strain.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  See also Locklear v. Shinseki, No. 09-2675 (Vet. App. Feb. 11, 2011) (bifurcation of a claim generally is within VA's discretion). 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111  (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

In his September 2005 notice of disagreement (NOD), the Veteran reported that he could not sit for more than 5 minutes and had missed 6 months of work.  The August 2009 VA examination report reflects that the Veteran had not worked since 2003 and was attending a local community college in hopes to pursue a degree in Human Services.  It was noted that his low back pain caused mild effects on his usual daily activities.  During the June 2010 VA examination, the Veteran indicated that he was still was taking college classes, but that he had to cut back on his schedule due to back pain and that he could only drive very short distances.  In an August 2010 statement, the Veteran said that he could no longer work and that his back disability was incapacitating.  

As discussed at length above, on objective examination the Veteran had limited range of motion of the thoracolumbar spine with pain, but no additional functional limitation with repetitive movement.  He also had a normal gait.  In addition, the Board notes that the symptoms of the Veteran's low back disability are fully contemplated by the applicable rating criteria.  Those criteria focus on the range of motion of the low back and assume that there will be other symptoms that contribute to loss of range of motion, such as the pain, stiffness, and weakness as described by the Veteran.  This is reflected in part by the preface to the general rating formula, which indicates that the ratings are for application with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Moreover, to the extent that the Veteran has indicated that his low back disability is totally incapacitating, the specific findings of the trained physicians in this regard are of greater probative weight than the Veteran's general lay assertions.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Here, the rating criteria reasonably describe his disability level and symptomatology and provide for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his low back disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50   (1990).  Accordingly, a rating higher than 40 percent disabling for lumbar DDD with chronic lumbar strain is not warranted. 

ORDER

The claim for a rating in excess of 40 percent for lumbar DDD with chronic lumbar strain is denied. 


REMAND

With regard to the claim for an increased rating for low back disability, the RO did not find whether there were any objective neurologic abnormalities associated with lumbar spine warranting a separate rating.  Generally, the Board can address the issue of a separate rating for associated objective neurologic abnormalities, and grant such a rating when appropriate, as this issue is part of the appeal of a rating assigned for an orthopedic disability under the general rating formula.  Here, however, there is insufficient evidence to enable the Board to make such a determination.  

Specific to the right lower extremity, the Veteran has reported pain radiating down through his right foot and toes along with tingling and numbness.  There is medical evidence suggesting that this pain is associated the lumbar spine - for example, Dr. Wassel's May 2007 record noting decreased sensation in the L5-S1 dermatome, the October 2008 MRI showing nerve root impairment on the right side, and various other reports of lumbar radiculopathy.  However, there is also medical evidence suggesting this pain is associated, at least in part, with post operative residuals of the iliopsoas tendon release of the right leg (VA outpatient treatment records dated in July 2008).  The Board notes that the Veteran is service-connected for residuals of the iliopsoas tendon release.  Hence, clarification is needed to determine which symptoms are attributable to the lumbar spine and which are attributable to the iliopsoas tendon release.  See 38 C.F.R. § 4.14 (VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes). 

As regards the left lower extremity, during the August 2005 VA examination, the Veteran denied any radicular symptoms.  Dr. Wassel's May 2007 record does not indicate the Veteran reported radiculopathy of the left lower extremity (although he did for the right).  An August 2008 VA physical therapy record notes that the Veteran complained of bilateral lower extremity pain with radicular pain to the left thigh.  The October 2008 MRI showed a disc bulge at the L5-S1 level contributing to left neural foramen stenosis with impingement.  A July 2009 VA outpatient treatment record indicates that the Veteran complained of radicular pain in the left lower extremity, but there were no objective neurologic abnormalities (sensation was intact, deep tendon reflexes were symmetric, and straight leg testing was normal).  The August 2009 VA examination report notes that the Veteran reported low back pain radiating into the left leg to the knee.  On physical examination, great toe extension was 4/5 in both feet and light touch was 1/2 on the left side, but otherwise motor, sensory, and deep tendon reflexes evaluations were otherwise normal.  The June 2010 VA examination report also notes that great toe extension was 4/5 in both feet, but motor, sensory, and deep tendon reflexes evaluations were otherwise normal.  A September 2010 VA outpatient treatment note indicates that the Veteran said his symptoms were worse and that straight leg testing on the left was positive.  He was also seen in the emergency room for pain shooting down his right leg and being unable to bear weight on that leg, but there was no mention of any pain in the left leg.

Under these circumstances, a remand is necessary for consideration of a separate rating for possible neurologic abnormalities associated with the lumbar spine, to be preceded by a VA neurologic examination to indicate the severity of these symptoms and to distinguish those symptoms related to the iliopsoas tendon release of the right leg. 

The Board also points out that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  

In this case, the Veteran is in receipt of service connection for a low back disability, a right shoulder disability, post operative residuals of a right iliopsoas release, and tinnitus.  In a various statements, including an August 2010 letter, the Veteran indicated that his disabilities have resulted in him no longer being able to work.  SSA records reflect that he has been determined disabled since November 2003 with a primary diagnosis of disorder of the back - discogenic/degenerative and a secondary diagnosis of right shoulder tendinopathy.  

As the issue of entitlement to a TDIU has been raised but was not considered by the RO, the case must be returned to the RO for initial consideration of this claim.  The Court has not yet offered guidance in a binding, panel decision as to whether remand or referral is the appropriate action for the Board to take in these circumstances.  The Board finds that the most persuasive single judge Court decision on this question has found that, given that the Board has jurisdiction over the claim for a TDIU but the evidence has not been developed enough for proper appellate adjudication, a remand is the appropriate action.  See Muma v. Shinseki, No. 09-2734, 2010 WL 4126458 (Vet. App. Oct. 21, 2010) (Kasold, C.J., mem.); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  See also Locklear v. Shinseki, No. 09-2675, 2011 WL 474693, n. 3 (Vet. App. Feb. 11, 2011) (VA may separate out parts of a claim through referral or remand, which are distinct concepts). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurologic examination as to whether, and to what extent, there are objective neurologic abnormalities associated with his lumbar spine DDD with chronic strain.  

The claims file must be sent to the examiner for review. 

The examiner should indicate whether there are any objective neurologic abnormalities that are associated with the Veteran's lumbar spine DDD and chronic strain.  Any such abnormality that is identified should be described in detail. 

The examiner should also indicate which, if any, symptoms of the right lower extremity are residuals of the surgical iliopsoas tendon release of the right leg

2.  Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, which was part of his claim for an increased rating for his low back disability.  

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


